Exhibit 10.2

THE FEMALE HEALTH COMPANY

515 North State Street, Suite 2225

Chicago, IL 60654

 

November 18, 2014

 

O.B. Parrish

505 North Lake Shore Drive, #2907

Chicago, IL 60611

 

Dear O.B.:

 

Reference is made to the Amended and Restated Change of Control Agreement, dated
as of October 1, 2005, as amended (the "Agreement"), between you and The Female
Health Company (the "Company").  The Agreement was entered into with you when
you were the President and Chief Executive Officer of the Company.  On
January 20, 2014, you retired from the positions of President and Chief
Executive Officer of the Company.

 

The purpose of this letter agreement is to set forth our agreement regarding the
termination of the Agreement now that you are no longer an executive office of
the Company.  In that regard, we agree that the Agreement shall be terminated
effective as of the date hereof.  The Agreement shall be of no further force and
effect, and neither party shall have any further rights or obligations
thereunder.

 

If you agree to the foregoing, please so indicate by signing where indicated
below.

 

 

Yours very truly,

 

THE FEMALE HEALTH COMPANY

 

 

BY    /s/   Karen King

Karen King, President and Chief Executive Officer

 

Agreed to as of the date first above written:

 

/s/  O.B. Parrish

O.B. Parrish

 



--------------------------------------------------------------------------------